DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 18 December 2020.  Claim 1 is currently amended.  Claims 5 and 6 are newly added.  Claims 1, 2, 5 and 6 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2016-134335, hereinafter Oota. (A machine translation of Oota has been previously provided).
Regarding claim 1, Oota teaches an end plate (50). The end plate (50) includes ports for the entry and exit of gases and coolant. Therefore, the end plate (50) constitutes a “manifold”. The end plate (50) has a flat surface forming a face of the end plate (50). The face protrudes relative to recessed areas of the end plate (50) surrounding the protruding face (see Figure 1 below).
A port (60, “hole”) forms a flow path and is opened in the face of the end plate (50) (paragraphs [0014-0017], figures 1, 4, 6 and Figure 1 below). 

The inner surface of the hole (60) includes an inclined surface. The inclined surface extends from the face of the end plate (50) and defines an open end of the hole (60) that is located on the face of the end plate (50) (Figure 1 below). 
The inclined surface has a straight cross section inclined relative to a center line of the hole (60) (Figure 1 below).
[AltContent: arrow][AltContent: textbox (Recessed area)][AltContent: arrow][AltContent: textbox (Recessed area)]





[AltContent: textbox (Figure 1 - Oota's assembly. (The "center line" of the hole is collinear with the arrow indicating the hole).)]

Regarding claim 2, Oota teaches that the end plate (50) includes a surface attached to a fuel cell stack (1) via fastening members (paragraph [0012] and figure 1). Therefore, the surface is a “mounting surface” capable of being “fixed to a case”. The flat surface is separated from the mounting surface in a thickness direction of the end plate (50) (Figure 1 above). 
A step exists between the flat surface and the mounting surface (Figure 1 above).

A second inclined surface forms an intersection between the step and the flat surface. The second inclined surface has a straight cross section inclined relative to a center line of the port (60, “hole”) (Figure 1 above).
The covering portion (7, “plastic layer”) covers the step (Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0190068, hereinafter Miyajima in view of U.S. Pre-Grant Publication No. 2003/0215695, hereinafter Suzuki. 
Regarding claim 1, Miyajima teaches an end plate (62b). The end plate (62b) includes ports for the entry and exit of gases and coolant. Therefore, the end plate (62b) constitutes a “manifold”. The end plate (62b) has a flat surface forming a face of the end plate (62b). An oxygen outlet (98b, “hole”) forms a flow path and is opened in the face of the end plate (62b) (paragraph [0056], figure 5). 
A resin pipe (110) covers the face of the end plate (62b) and an inner surface of the oxygen outlet (98b, “hole”) (paragraph [0056] and figure 5). Therefore the resin pipe (110) is a “plastic layer”.

The inclined surface has a straight cross section inclined relative to a center line of the oxygen outlet (98b, “hole”) (Figure 2 below).


    PNG
    media_image3.png
    313
    441
    media_image3.png
    Greyscale
[AltContent: textbox (hole)][AltContent: textbox (Inclined surface)][AltContent: arrow][AltContent: arrow]





[AltContent: textbox (Figure 2 - Miyajima's assembly)]

Miyajima does not provide specifics on the structure of the end plate (62b). 
Miyajima fails to teach that the flat surface forms a protruding face of the end plate.
The Suzuki reference has the same assignee and shares inventors with Miyajima. Suzuki shows an end plate (50) which includes an oxygen opening (52) and a fuel opening (53) formed in a protruding portion of the end plate (50) (figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion Miyajima’s end plate such that 
Regarding claim 6, Miyajima as modified by Suzuki teaches that the protruding face is an outermost face of the end plate (62b) (Suzuki’s figure 1).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires that the second inclined surface be positioned outside of the hole. The prior art of record does not teach or suggest such a limitation. The prior art contains no motivation for adopting such a configuration.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Miyajima and Suzuki references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724